                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

KEVIN SANFORD, individually and
on behalf of all others similarly situated                                             PLAINTIFF

v.                                Case No. 3:18-cv-00158-KGB

NUCOR-YAMATO STEEL COMPANY
and NUCOR CORPORATION                                                              DEFENDANTS

                                             ORDER

       This matter is currently set for trial the week of October 7, 2019. Because the parties have

filed under seal a joint motion for approval of stipulated collective action settlement and dismissal

of case with prejudice, the Court removes this case from the trial calendar. Pending before the

Court is the parties’ under seal motion (Dkt. No. 22). This pending motion remains under

advisement.

       So ordered this 13th day of September, 2019.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
